Citation Nr: 1621175	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left hip.

2.  Entitlement to service connection for degenerative joint disease of the right hip.

3.  Entitlement to service connection for degenerative joint disease of the right knee.

4.  Entitlement to service connection for degenerative joint disease of the left knee.

5.  Entitlement to service connection for a left shoulder disability, diagnosed as degenerative joint disease and rotator cuff tendonitis.

6.  Entitlement to service connection for degenerative joint disease of the right shoulder.

7.  Entitlement to service connection for left foot hallux valgus with degenerative joint disease.

8.  Entitlement to service connection for a disability manifested by muscle fatigue.
REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1962 to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Board remanded the claims for additional evidentiary development.  The matter is now back before the Board.

The issues of entitlement to service connection for disabilities of the bilateral hips, bilateral knees, and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's degenerative joint disease of the right shoulder is related to his active service.

2.  The evidence is in equipoise as to whether the Veteran's hallux valgus of the left foot with degenerative joint disease is related to his active service.
3.  A chronic disability manifested by muscle fatigue has not been diagnosed; complaints of fatigue without underlying abnormal pathology is not a disability within the meaning of the applicable legislation.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for degenerative joint disease of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for hallux valgus of the left foot with degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for muscle fatigue are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in March 2015 for additional development.  In particular, with respect to the Veteran's claim for entitlement to service connection for muscle fatigue, the Board instructed the AOJ to contact the appropriate Federal records repository and request any available records associated with the Veteran's 1982 claim, to include a possible VA examination report and any correspondence.  The Board also instructed the AOJ to review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  In September 2015, the AOJ obtained the  missing claim from 1982 and associated it with the electronic record.  The AOJ did not locate any other missing records associated with the 1982 claim.  The AOJ readjudicated the Veteran's claim in a January 2016 Supplemental Statement of the Case (SSOC).  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable dispositions below with respect to the claims for entitlement to service connection for degenerative joint disease of the right shoulder and entitlement to service connection for hallux valgus of the left foot with degenerative joint disease, the Board need not assess VA's compliance with the VCAA with respect to these disabilities.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

With respect to the claim for entitlement to service connection for a disability manifested by muscle fatigue, the RO provided VCAA notice by letter dated in May 2011.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  This letter also notified the Veteran of the evidence needed to substantiate the claim for secondary service connection.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.  There is no indication that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, in the instant case, the Board finds that other than the Veteran's allegations, the record does not indicate that his claimed disability manifested by muscle fatigue may be associated with service as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association with service.  For these reasons, a VA medical opinion is not necessary to decide the claim for service connection for a disability manifested by muscle fatigue.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court); however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).






IV.  Right Shoulder Disability

The Veteran seeks service connection for a right shoulder disability.  

The record demonstrates the presence of a diagnosed right shoulder disability; at his April 2012 VA examination, the Veteran was diagnosed with degenerative joint disease of the right shoulder.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of an in-service injury and complaints regarding the right shoulder.  A service treatment record dated in May 1969 noted that the Veteran twisted his right shoulder four months prior.  X-ray imaging revealed a probable muscle pull of the right shoulder.  Additionally, in a service treatment record dated in February 1976, the Veteran reported that he fell on ice and injured his rib cage and shoulder the previous day.  Although the Veteran indicated that he fell on his left shoulder, the impression was muscle strain right shoulder.  The Board therefore finds the Veteran's reports regarding a right shoulder injury in service to be credible and supported by his service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed right shoulder disability and his noted in-service right shoulder injury and complaints.  

At the outset, the Board notes that the Veteran originally filed a claim for service connection for a right shoulder disability in October 1982, one month following his discharge from service.  Although the RO indicated that it was going to schedule a VA examination for the Veteran's claimed disabilities, this examination was never scheduled and the claim was never adjudicated.  In a report of contact dated in January 2007, the RO asked the Veteran if he wanted to continue the claims he had originally filed in 1982.  The Veteran indicated that he only wanted to pursue his low back claim at this time.  The Veteran filed the instant claim in 2011.  In a statement dated in May 2011, the Veteran indicated that he chose not to pursue the claim in 2007, as he was only experiencing mild pain in his right shoulder at that time.  He noted that since then the pain, stiffness, muscle fatigue, and spasms had increased and prompted his current claim.

In his April 2012 VA examination, the Veteran reported that his right shoulder began hurting in the 1960's.  He described off and on pain.  He noted that he had an injection of the right shoulder in 2007, which improved his pain and range of motion.  The examiner diagnosed degenerative joint disease of the right shoulder.  The examiner noted at least mild degeneration of the acromioclavicular (AC) joint and lateral downsloping of the acromion.  The examiner also noted questionable tiny calcification along the lateral aspect of the humeral head and a tiny spur of the medial inferior humeral head.  The examiner did not find any malalignment.

There is one favorable medical opinion of record.  In December 2012, a VA examiner indicated that the Veteran's right shoulder condition, diagnosed as degenerative joint disease, was at least as likely as not related to his in-service injury of twisted right shoulder.

The Board acknowledges that there is an unfavorable nexus opinion of record.  In April 2012, a VA examiner opined that it was less likely than not that the Veteran's current right shoulder degenerative arthritis was caused by the claimed in-service injury, event, or illness.  The examiner explained that the May 1969 "probable" muscle pull of the right shoulder did not require any follow-up and was of insufficient trauma to cause degenerative joint disease.  The examiner noted further that this was not mentioned on the February 1982 separation examination.
In this case, there are medical opinions for and against the Veteran's claim.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 
The Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran's current right shoulder degenerative joint disease is related to service.  The Board finds that the Veteran's assertions regarding the onset of and treatment for his right shoulder disability in service are credible, and are corroborated by his service treatment records.  The Board has also considered the positive nexus opinion from the December 2012 examiner, who related the Veteran's current degenerative joint disease of the right shoulder to his twisting injury in service.  Moreover, the Board notes that when proving the April 2012 negative opinion, the examiner did not consider the subsequent injury to the right shoulder in February 1976 and the resulting diagnosis of muscle strain.  The Board therefore finds that the Veteran's competent and credible assertions of right shoulder pain since service weigh in favor of finding a medical nexus between the Veteran's in-service symptoms and his current right shoulder disability.  

In light of the treatment records for right shoulder injuries and assessments of a muscle pull and muscle strain in service; the continued reports of right shoulder pain within one month of discharge; the competent and credible assertions that the Veteran has experienced right shoulder pain since service; and the current diagnosis of degenerative joint disease of the right shoulder; and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

Resolving any doubt in favor of the Veteran, entitlement to service connection for degenerative joint disease of the right shoulder is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Left Foot Disability 

The Veteran seeks service connection for a left foot disability.  

The record demonstrates the presence of a diagnosed left foot disability; at his April 2012 VA examination, the Veteran was diagnosed with hallux valgus and degenerative joint disease of the left foot.  Accordingly, Shedden element (1) has been demonstrated.  
The record also contains evidence of an in-service injury and complaints regarding the left foot.  In a service treatment record dated in March 1970, the Veteran was fitted with a walking cane (which he later associated with his left foot problems).  In June 1972, the Veteran reported a "blow" to the top of his left foot three days prior.  The physician noted that the Veteran injured the dorsum of the left foot.  The physician noted repair of the first and second metatarsals with swelling.  X-ray imaging did not reveal a fracture.  A report of examination dated in May 1975 noted a one inch trauma scar on the left foot.  In March 1979, the Veteran complained of left Achilles pain with walking.  On examination, the ankle had full range of motion.  There was Achilles pain with extreme dorsiflexion.  The assessment was strain.  In the Veteran's February 1982 Report of Medical History on separation from service, he checked the box indicating "foot trouble."  The Veteran reported a trick bone in the left foot secondary to trauma, with an onset in 1970.  He indicated that he was treated with x-ray imaging, physical therapy, and a walking cane.  The Veteran indicated that his left foot was presently symptomatic.  Examination of the feet was normal; the examiner noted left foot trouble by history.  The Board therefore finds the Veteran's reports regarding a left foot injury in service to be credible and supported by his service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed left foot disability and his noted in-service left foot injury and complaints.  

At the outset, the Board notes that the Veteran originally filed a claim for service connection for a left foot disability in October 1982, one month following his discharge from service.  Although the RO indicated that it was going to schedule a VA examination for the Veteran's claimed disabilities, this examination was never scheduled and the claim was never adjudicated.  In a report of contact dated in January 2007, the RO asked the Veteran if he wanted to continue the claims he had originally filed in 1982.  The Veteran indicated that he only wanted to pursue his low back claim at this time.  The Veteran filed the instant claim in 2011.  In a statement dated in May 2011, the Veteran indicated that he chose not to pursue the claim in 2007, as he was only experiencing mild pain in his left foot at that time.  He noted that since then the pain, stiffness, muscle fatigue, and spasms had increased and prompted his current claim.

In a May 2011 VA examination for his spine, the Veteran reported pain on and off foot pain since 1979.  In his April 2012 VA examination, the Veteran could not recall any specific history regarding his feet.  He reported that his feet, especially his toes and lateral aspect, hurt when he first starts to walk.  He denied any diagnosis or treatment in the past 50 years.  The examiner diagnosed hallux valgus of the left foot with degenerative joint disease.  In a June 2012 VA examination, the Veteran reported that his left foot disability began in 1972.  He reported receiving a blow to the top of his foot while moving equipment.  

The Board acknowledges that there is an unfavorable nexus opinion of record.  The April 2012 VA examiner opined that it was less likely than not that the Veteran's left foot condition was caused by or a result of treatment in service.  The examiner explained that the June 1972 injury to the left foot did not require follow-up, and the Veteran's discharge physical in February 1982 was normal.  The examiner noted that the Veteran had not sought treatment for left foot pain since the one-time episode in June 1972.  However, the Board has afforded this opinion limited probative weight, as it did not address the Veteran's continued complaints of symptomatic left foot pain in his February 1982 Report of Medical History on separation from service.  

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds that the Veteran's statements are credible, probative, and add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has consistently attributed his current left foot disability to his active duty service, and the evidence of record does not indicate any intervening trauma to the Veteran's left foot after his separation from service.  The Board finds the Veteran's lay statements describing the onset and chronicity of his left foot disability, diagnosed as hallux valgus with degenerative joint disease, are consistent with his documented complaints of left foot symptomatology during service, on discharge from active service, and within one month of discharge from service.  Moreover, the Veteran has reported on and off left foot pain since his separation from service.  Thus, his statements are deemed competent and credible and are supported by the later diagnosis of an actual disability. 

In light of the in-service injury to the foot and the continued complaints of symptomatology on separation from service; the Veteran's competent and credible accounts regarding the onset and continued symptomatology of his left foot pain; the current diagnosis of hallux valgus with degenerative joint disease, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that service connection is warranted.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the Veteran's left foot disability, diagnosed as left foot hallux valgus with degenerative joint disease, is as likely as not related to his active duty service.  Accordingly, service connection for left foot hallux valgus with degenerative joint disease is granted.  

VI.  Disability Manifested by Muscle Fatigue

The Veteran seeks service connection for a disability manifested by muscle fatigue.  The Veteran has essentially claimed his muscle fatigue seems to be related to his service-connected degenerative joint disease of the lumbar spine.  See May 2011 statement.

Although the Veteran complains of muscle fatigue, the relevant medical evidence of record does not include any diagnosis for chronic fatigue syndrome, fibromyalgia, or underlying disability manifested by fatigue.  In a service treatment record dated in December 1973, the Veteran reported feeling "rundown" all the time.  However, this was reported in the context of evaluating the Veteran's pulmonary function.  Post-service treatment records do not reveal any clinical medical findings pertaining to muscle fatigue.

A review of the evidence of record does not show that any chronic disability manifested by muscle fatigue has ever been diagnosed to account for the Veteran's current complaints.  As such, the medical evidence shows that the Veteran has not been diagnosed with any clinically pertinent disability manifested by fatigue at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Brammer, 3 Vet. App. at 225.  

To the extent that the Veteran has symptoms of muscle fatigue, this is akin to pain, and standing alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001);  see also 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  While the Veteran may experience some muscle fatigue symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In this matter, neither the Veteran nor his representative has identified any particular current disorder underlying the complaints of fatigue.  

Finally, to the extent that the Veteran has muscle fatigue that may be related to his service-connected degenerative joint disease of the lumbar spine or any other service-connected musculoskeletal condition, the Veteran is reminded that the rating criteria for the musculoskeletal system specifically contemplates functional loss due to pain, such as excess fatigability.  See 38 C.F.R. §§ 4.40, 4.45.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107 ; Gilbert, supra.



ORDER

Entitlement to service connection for degenerative joint disease of the right shoulder is granted.

Entitlement to service connection for hallus valgus of the left foot with degenerative joint disease is granted.

Entitlement to service connection for a disability manifested by muscle fatigue is denied.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims for entitlement to service connection for disabilities of the bilateral hips, bilateral knees, and left shoulder.  

First, in the Veteran's April 2012 VA examination for his bilateral knees, the examiner noted that at some point in time, the Veteran had surgery to the soft tissue of his left medial knee as per the x-ray report.  The examiner noted that there were no records regarding this surgery.  The Veteran indicated that this surgery occurred post-service; however, he could not recall the events leading up to this surgery.  As these treatment records may be relevant to the claim for service connection for a left knee disability, under the duty to assist, the AOJ should attempt to associate the identified records with the Veteran's claims file.  While on remand, updated VA treatment records should also be obtained.

Next, the Board notes that the Veteran has indicated that his disabilities of the bilateral hips, knees, and left shoulder are either related to injuries in service or his service-connected degenerative joint disease of the spine.  See May 2011 statement.  In April 2012 and June 2012, a VA examiner examined the Veteran and provided opinions regarding direct service connection and secondary service connection.  

With respect to the claimed bilateral hip disability, it is unclear from the evidence of record whether the Veteran has a currently diagnosed disability.  VA treatment records note complaints of hip discomfort, possibly associated with the service-connected degenerative joint disease of the lower lumbar spine.  See August 2012 VA treatment record.  X-ray imaging of the bilateral hips dated in June 2012 noted minimal spurring of the greater trochanters and anterior iliac crests.  On VA examination in June 2012, the Veteran indicated that he was unsure if this condition had ever been formally diagnosed.  The June 2012 VA examiner indicated that the Veteran did not have a hip and/or thigh condition.  However, the June 2012 examiner then provided an etiology opinion for the bilateral hips as secondary to the service-connected lumbar spine disability.  Therefore, under the duty to assist, an addendum opinion must be obtained which clarifies whether the Veteran has a currently diagnosed bilateral hip disability.

With respect to the theory of direct service connection for the left shoulder disability, the Board finds that the June 2012 examiner did not adequately consider the Veteran's assertions regarding the onset of his left shoulder disability or the service treatment records documenting a possible injury to the left arm.  In this regard, the Veteran reported that his left shoulder disability began in 1964.  He reported falling and being caught by a safety belt.  He also noted that he reinjured his shoulder during a brush fire in 1965, and again in 1972 and 1982.  However, the examiner's opinion relied on the lack of treatment in October 1976 or on the Veteran's separation examination.  However, the examiner failed to address a service treatment record dated in February 1976, in which the Veteran reported that he fell on ice and injured his shoulder.  Although it appears that the physician diagnosed a muscle strain of the right shoulder at the time, the physician also noted that the Veteran described an injury to his left upper arm at the time.  Therefore, under the duty to assist, an addendum opinion must be obtained which adequately addresses the etiology of the Veteran's currently diagnosed left shoulder disability with consideration of the February 1976 service treatment record documenting an in-service injury to the left arm as noted above.

With respect to the theory of secondary service connection, the Board finds that the June 2012 VA examination report was inadequate to the extent that the examiner's statements regarding causation were insufficient to address the aggravation prong of a theory of secondary service connection.  In this regard, the June 2012 examiner found that the findings of degenerative joint disease were less likely than not caused by or due to the Veteran's degenerative joint disease of the lumbar spine.  The examiner explained that there was no evidence of abnormal gait or posture to affect the bilateral hips or knees.  The examiner did not provide an opinion regarding secondary service connection with respect to the left shoulder disability.  Therefore, under the duty to assist, an addendum opinion must be obtained which addresses the etiology of the Veteran's currently diagnosed bilateral hip, bilateral knee, and left shoulder disabilities, to include whether any increase in severity of any of these disabilities was proximately due to or the result of a service-connected disease or injury, to specifically include the degenerative joint disease of the lumbar spine, or was due to the natural progress of these disabilities.  See 38 C.F.R. § 3.310(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include any treatment records pertaining to the Veteran's left knee surgery as noted in the April 2012 VA examination.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 
38 C.F.R. § 3.159(e).

2.  Then, return the claims file to the June 2012 VA 
	examiner to obtain addendum opinions regarding 
	the etiology of the Veteran's current disabilities of the
   bilateral hips, bilateral knees, and left shoulder, 
   diagnosed as degenerative joint disease and left 
   shoulder rotator cuff tendonitis.  If the June 
   2012 VA examiner is not available, the claims folder 
   should be reviewed by another examiner.  If, and only 
   if, determined necessary by the VA examiner, the 
   Veteran should be scheduled for another VA 
   examination.  
   
   Bilateral Hips
   
a)  Identify whether the Veteran has any currently diagnosed bilateral hip disability.

		The examiner should address the June 2012 x-ray 
		findings showing minimal spurring of the greater 
		trochanters and anterior iliac crests and the August 
		2012 VA treatment record noting complaints of hip 
		discomfort, possibly associated with the degenerative 
		joint disease of the lumbar spine.

b)  If, and only if, the Veteran has a currently diagnosed bilateral hip disability, identify whether it is at least as likely as not (50 percent probability or greater) etiologically related to his active duty service.

c)  If, and only if, the Veteran has a currently diagnosed bilateral hip disability, identify whether it is at least as likely as not (50 percent probability or greater) caused by, or is aggravated by, any of the Veteran's service-connected disabilities, to include his degenerative joint disease of the lumbar spine.  




   Bilateral Knees
   
   a)  Identify whether it is at least as likely as not 
   (50 percent probability or greater) that the 
   Veteran's right knee disability, diagnosed as
   degenerative joint disease, is etiologically 
   related to his active duty service.

b)  Identify whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability, diagnosed as degenerative joint disease, is etiologically related to his active duty service.

		The examiner should address the documented soft 
		tissue injury to the Veteran's left knee in December 
		1980 and the resulting diagnosis of minor left knee
      strain.  The examiner should also address any medical 
      findings pertaining to the Veteran's post-service 
      surgery to the soft tissue of the left medial knee.

c)  Identify whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability, diagnosed as degenerative joint disease, was caused by, or is aggravated by, any of the Veteran's service-connected disabilities, to include his degenerative joint disease of the lumbar spine.  

d)  Identify whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability, diagnosed as degenerative joint disease, was caused by, or is aggravated by, any of the Veteran's service-connected disabilities, to include his degenerative joint disease of the lumbar spine.  
   
   Left Shoulder
   
   a)  Identify whether it is at least as likely as not 
(50 percent probability or greater) that the Veteran's left shoulder disability, diagnosed as degenerative joint disease and rotator cuff tendonitis, is etiologically related to his active duty service.

The examiner should address the Veteran's reports regarding the onset of his left shoulder disability in service.  The examiner should also address the February 1976 service treatment record documenting an injury to the left shoulder.

b)  Identify whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability, diagnosed as degenerative joint disease and rotator cuff tendonitis, was caused by, or is aggravated by, any of the Veteran's service-connected disabilities, to include his degenerative joint disease of the lumbar spine.  

      By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  If aggravation is found, the 
		examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
      disability found prior to aggravation; and (2) the 
      increased manifestations which, in the examiner's 
      opinion, are proximately due to the service-connected 
      disability. 

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claims.  If any benefit sought remains 
   denied, provide a supplemental statement of the case 
   to the Veteran and his representative after according 
   the requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


